       Case 2:19-cr-00898-DLR Document 33 Filed 09/03/19 Page 1 of 2



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 14249, kevin.rapp@usdoj.gov)
     Assistant U.S. Attorney
 4   Two Renaissance Square
     40 North Central Avenue, Suite 1800
 5   Phoenix, Arizona 85004-4408
     Telephone (602) 514-7500
 6
     Attorneys for Plaintiff
 7
 8                        IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE DISTRICT OF ARIZONA
10
     United States of America,
11                                                      CR-19-00898-PHX-DLR (DMF)
                           Plaintiff,
12           vs.
                                                     MOTION TO CONTINUE PARTIES’
13                                                   JOINT PROPOSED SCHEDULING
     David Allen Harbour,                                 REPORT DEADLINE
14
                           Defendant.
15
16
17          The United States of America hereby requests this Court to continue the parties’
18   joint proposed scheduling report deadline from September 11, 2019 to September 13, 2019.
19   Assistant United States Attorney undersigned will be out of the country starting September
20   5, 2019 and will not have access to a phone or a computer.
21          Alan Baskin, on behalf of David Allen Harbour, does not object.
22          Respectfully submitted this 3rd day of September 2019.
23                                            MICHAEL BAILEY
                                              United States Attorney
24                                            District of Arizona
25                                            s/ Kevin Rapp
                                              KEVIN M. RAPP
26                                            Assistant U.S. Attorney
27
28
       Case 2:19-cr-00898-DLR Document 33 Filed 09/03/19 Page 2 of 2



 1                              CERTIFICATE OF SERVICE
 2         I hereby certify that on this same date, I electronically transmitted the attached
     document to the Clerk’s Office using the CM/ECF system for filing and transmittal of a
 3   Notice of Electronic Filing to the following CM/ECF registrants:
 4   Alan Baskin
     Baskin Richards PLC
 5   2901 N. Central Avenue, Suite 1150
     Phoenix, Arizona 85012
 6   415-494-8887
     Email: alan@baskinrichards.com
 7
     Attorneys for defendant David Allen Harbour
 8
 9   s/Angela Schuetta
     US Attorney’s Office
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2–
